Cook, J.,
dissenting.
{¶ 8} I decline to follow the board’s recommendation and would instead disbar Harris.
{¶ 9} The majority’s characterization of the matter before this court — “We must decide in this case whether an attorney who converted money entrusted to him by an institutionalized client should be indefinitely suspended from the practice of law in Ohio” — suggests an incorrect analytic approach that necessitates comment at the outset. The court’s analysis should not begin with whether an indefinite suspension is warranted. We have continually stated that when the misappropriation of client funds is among an attorney’s acts of misconduct, the court begins with the presumptive sanction of disbarment. Cleveland Bar Assn. v. Glatki (2000), 88 Ohio St.3d 381, 384, 726 N.E.2d 993; Disciplinary Counsel v. Wise (1999), 85 Ohio St.3d 169, 171, 707 N.E.2d 852; Disciplinary Counsel v. Connaughton (1996), 75 Ohio St.3d 644, 645, 665 N.E.2d 675. Thus, precedent *141dictates that the threshold question must be whether there is any reason why we should not disbar Harris.
{¶ 10} The majority acknowledges our precedent calling for disbarment, but then proceeds to find that sufficient mitigating circumstances exist to impose a lesser sanction. I agree that a lack of prior discipline constitutes some mitigation. See Section 10(B)(2)(a) of the Rules and Regulations Governing Procedure on Complaints and Hearings Before the Board of Commissioners on Grievances and Discipline. I also accord some weight to Harris’s character references. See Section 10(B)(2)(e). But I find his claim to other mitigating circumstances unpersuasive.
{¶ 11} The recommended sanction of the board — an indefinite suspension — is not a mitigating factor. And Harris’s having been in practice for 27 years is not mitigating when his dishonesty in this case spanned more than one-third of that career.
{¶ 12} The majority “infers” from the foregoing claimed mitigation evidence, as well as from Harris’s military service and his church activities, that Harris’s misconduct arose from his misguided perception of his role and responsibility in the legal profession. I cannot agree. The panel taking the evidence characterized Harris’s misconduct as “go[ing] to the very nature of the attorney-client relationship.” It explained that “[attorneys are charged with the duty of helping those in need of counsel and are further charged with doing justice. [Harris] has shown himself to not be of the fiber to perform these most basic tasks essential to being an attorney. One who cannot be counted on to protect the interests of a special needs client, or one who misappropriates the funds of any client, is unfit to practice law in the State of Ohio.” I agree with the panel’s assessment in these circumstances. If, as the majority “infers,” Harris truly cannot understand this fundamental aspect of the practice of law after nearly three decades as a practitioner, then reinstatement seems improbable.
{¶ 13} This court has held that in most instances, “[t]he continuing public confidence in the judicial system and the bar requires that the strictest discipline be imposed in misappropriation cases.” Cleveland Bar Assn. v. Belock (1998), 82 Ohio St.3d 98, 100, 694 N.E.2d 897. Harris stole from a client for many years. In an effort to cover up his actions, he submitted an incredible, excessive fee statement to the probate court. When confronted with a disciplinary inquiry, he repeatedly failed to cooperate. And he has failed to accept responsibility for the nature and severity of his actions. Harris has thus demonstrated contempt for the ethical considerations of this profession, for the courts, and for the disciplinary process.
Arter & Hadden, L.L.P., Robert J. Hanna and Nicholas C. York, for relator.
Wesley A. Dumas, Sr., for respondent.
{¶ 14} Because his mitigating circumstances do not offset the more compelling interest of protecting the public, this court should disbar Harris from the practice of law.
Pfeifer, J., concurs in the foregoing dissenting opinion.